214 F.2d 820
GRANVILLE-SMITHv.GRANVILLE-SMITH.
No. 11354.
United States Court of Appeals, Third Circuit.
Submitted June 25, 1954.
Decided July 13, 1954.

Dudley, Hoffman & McGowan, Charlotte Amalie, St. Thomas, V. I., Arnold, Fortas & Porter, Washington, D. C., for appellant.
Warren H. Young, Christiansted, St. Croix, V. I., for appellee.
Before BIGGS, Chief Judge, and MARIS, GOODRICH, McLAUGHLIN, KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This case is the same with regard to all operative facts and principles of law as Alton v. Alton, 3 Cir., 1953, 207 F.2d 667, certiorari granted, 1954, 347 U.S. 911, 74 S. Ct. 478; proceedings dismissed because moot, June 1, 1954. That decision must govern this. While individual members of the Court have not modified their views as set out in the opinions in that case, all recognize the authority of a decision rendered after due consideration by the Court en banc.


2
The judgment of the district court will be affirmed.